Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/05/2022 has been entered.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
According to page 8 of 10, Applicant's argument with respect to the prior art of Chung that “in fig. 17, the 3/4 gray level of the 3/4 dither pattern and the 1/4 gray level of the 1/4 dither pattern are not displayed in the same dither pattern during the same frame. See CHUNG’s Fig. 17 below", is not persuasive.
It is noted that Chung teaches (see Fig. 17, within (c ) 1st frame of dither pattern Pw shows that a difference between a 3/4 gray level and 1/4 gray level is equal to 2 grayscale.  Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)). Thus, Chung teaches the limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2008/0001869 hereinafter Chung) in view of Lee et al. (US# 2008/0303766 hereinafter Lee), and Hwang et al. (US# 2009/0303243 hereinafter Hwang).

Referring to claim 1, Chung discloses a display device (liquid crystal display device; Fig. 24) comprising:
a display panel (display panel; Figs. 3 and 24) comprising a display surface (display panel having display screen; Figs. 3 and 24);
a memory (122; Fig. 25) storing dither patterns with respect to at least one spot area included in the display surface (the compensation circuit 105 includes an EEPROM 122 which stores the location data PD and the compensation data CD of the panel defect area, the bordering part and the defect pixel.; Paras. 0130-0134, Figs. 24-25);
a dithering processor (121; Fig. 25) selecting a dither pattern among the dither patterns and outputting a compensation image signal corresponding to the selected dither pattern (a compensation part 121 for generating the corrected digital video data Rc,Gc,Bc by modulating the input data Ri/Gi/Bi supplied from an external system by using of the location data PD and the compensation data CD which are stored at the EEPROM 122); and
a panel driver (105; Fig. 24) outputting a data signal corresponding to the spot area based on the compensation image signal (a compensation circuit 105 for modulating the input data Ri/Gi/Bi, which are to be supplied to the panel defect location of the display panel 103, to generate the corrected digital video data Rc/Gc/Bc; a data drive circuit 101 for supplying the corrected digital video data Rc/Gc/Bc to the data lines 106; a gate drive circuit 102 for supplying a scan signal to the gate lines 108; and a timing controller 104 for controlling the data drive circuit 101 and the gate drive circuit 102.; Para. 0123),
wherein a first dither pattern of the dither patterns comprises a first grayscale area having a first grayscale value higher than a first target grayscale value of the spot area during a first frame and a second grayscale area having a second grayscale value lower than the first target grayscale value during the first frame (see Figs. 16-17 that the dithering pattern Pw with 0 gray level is black and 1 gray level is white and 0 gray level is lower than target grayscale and 1 is higher than the target grayscale of (a) 1st frame in Fig. 17.; Paras. 0103-0105), and
wherein a difference in grayscale between the first grayscale value of the first grayscale area and the second grayscale value of the second grayscale area during the first frame is equal to or greater than two grayscale (see Fig. 17, within (c ) 1st frame of dither pattern Pw shows that a difference between a 3/4 gray level and 1/4 gray level is equal to 2 grayscale. Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, Lee teaches (the middle gray levels are formed by adjusting the number of the pixels having the gray level M and the number of the pixels having the gray level M+1 on the block 20a, and the difference between a maximum level and a minimum gray level of an individual pixel on the block 20a is one gray level; Para. 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Lee to the system of Chung in order to measure accurately the image-sticking level of the display.
However, Chung in view of Lee does not specifically disclose a dithering processor selecting a dither pattern among the dither patterns in a first predetermined time unit.
In an analogous art, Hwang discloses a dithering processor (135; Fig. 2) selecting a dither pattern among the dither patterns in a first predetermined time unit (a position determiner for forwarding position information on the defective regions for the data to be displayed and a number of detected times of the regular patterned defective regions according to direction information on the regular patterned defects from option pins from an outside of the circuit or the memory and the position information on the defective regions from the memory, a defect level data selection unit 135 for retrieving and forwarding the defect level data from the memory according to the position information from the position determiner; Paras. 0015 and 0049).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Hwang to the system of Chung in view of Lee in order to allow to reduce the size of the compensation data to be stored in the memory even when a large amount of regular patterned defective regions take place at the time of application of a direct lighting type back light unit.
Referring to claim 4, Chung discloses wherein the display surface further comprises a non-spot area, and the non-spot area comprises a non-compensation area and a boundary area between the non-compensation area and the spot area (Herein, the ‘ordering part’ means a
fixed area inclusive of the boundary between the panel defect area and the non-defect area and the surrounding area thereof.; Para. 0043).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2008/0001 869 hereinafter Chung) in view of Lee et al. (US# 2008/0303766 hereinafter Lee), Hwang et al. (US# 2009/0303243 hereinafter Hwang), and Choi et al. (US# 2015/0206467 hereinafter Choi).
Referring to claim 3, Chung in view of Lee and Hwang as applied above does not specifically disclose wherein the first target grayscale value corresponds to an average value of the first grayscale value of the first grayscale area and the second grayscale value of the second grayscale area.
In an analogous art, Choi discloses wherein the first target grayscale value corresponds to an average value of the first grayscale value of the first grayscale area and the second grayscale value of the second grayscale area (Temporal dithering is a method of representing the gray of the input image signal IDAT, that is, a target luminance, as an average gray during a plurality of continuous frames for one pixel.; Para. 0056).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Choi to the system of Chung in view of Lee and Hwang in order to detect the dithering to prevent the error of displaying the displaying device.

Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2008/0001869 hereinafter Chung) in view of Lee et al. (US# 2008/0303766 hereinafter Lee), Hwang et al. (US# 2009/0303243 hereinafter Hwang), and Ha et al. (US# 2012/0206504 hereinafter Ha).
Referring to claim 15, Chung in view of Lee and Hwang as applied above does not specifically disclose further comprising a spot area extractor that extracts the spot area in the display surface of the display panel.
In an analogous art, Ha discloses further comprising a spot area extractor that extracts the spot area in the display surface of the display panel (The whole position information extractor 41a extracts whole position information of areas in which the stain appears based on the brightness distribution of each of the reference gray scales.; Para. 0040).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Ha to the system of Chung in view of Lee and Hwang in order to improve the efficiency of the system for generating the brightness compensation table of the display apparatus.
Referring to claim 16, claiming the method of claims 1 and 15 combined. The claim 16 is interpreted and rejected for the same reason as set forth in claims 1 and 15 combined.
Referring to claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (2008/0001 869 hereinafter Chung) in view of Lee et al. (US# 2008/0303766 hereinafter Lee), Hwang et al. (US# 2009/0303243 hereinafter Hwang), Ha et al. (US# 2012/0206504 hereinafter Ha), and Choi et al. (US# 2015/0206467 hereinafter Choi).
Referring to claim 18, Chung in view of Lee, Hwang, and Ha as applied above does not specifically disclose wherein the first target grayscale value corresponds to an average value of the first grayscale value of the first grayscale area and the second grayscale value of the second grayscale area.
In an analogous art, Choi discloses wherein the first target grayscale value corresponds to an average value of the first grayscale value of the first grayscale area and the second grayscale value of the second grayscale area (Temporal dithering is a method of representing the gray of the input image signal IDAT, that is, a target luminance, as an average gray during a plurality of continuous frames for one pixel.; Para. 0056).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Choi to the system of Chung in view of Lee, Hwang, and Ha in order to detect the dithering to prevent the error of displaying the displaying device.

Claim Objections
Claims 5-14 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 5, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “further comprising: a boundary memory storing boundary dither patterns with respect to the boundary area; and a boundary dithering processor selecting a boundary dither pattern among the boundary dither patterns in a second predetermined time unit and outputting a boundary compensation image signal corresponding to the boundary dither pattern, wherein each of the boundary dither patterns comprises a third grayscale area having a third grayscale value higher than a second target grayscale value of the boundary area and a fourth grayscale area having a fourth grayscale value lower than the second target grayscale value”.
Referring to claims 6-14 are being objected based upon dependent on objected claim 5.
Referring to claim 20, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “further comprising selecting
a boundary dither pattern among boundary dither patterns with respect to the boundary area in a second predetermined time unit,
wherein each of the boundary dither patterns comprises a first boundary grayscale area having a third grayscale value higher than a second target grayscale value of the boundary area and a second boundary grayscale area having a fourth grayscale value lower than the second target grayscale value”.
Referring to claims 21 is being objected based upon dependent on objected claim 20.

Allowable Subject Matter
Claims 22-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to claim 22, the prior art of record teaches a display device. The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display device comprising:
a display panel comprising a display surface;
a frequency comparator comparing a driving frequency of the display panel with a predetermined reference frequency;
a first memory storing global dither patterns with respect to an entire area of the display surface;
a second memory storing local dither patterns with respect to at least one spot area included in the display surface;
a first dithering processor selecting a global dither pattern among the global dither patterns in a predetermined time unit and outputting a first compensation image signal corresponding to the selected global dither pattern in a normal mode, the driving frequency being equal to or greater than the reference frequency in the normal mode;
a second dithering processor selecting a local dither pattern among the local dither patterns in the predetermined time unit and outputting a second compensation image signal corresponding to the selected local dither pattern in a low frequency mode, the driving frequency being smaller than the reference frequency in the low frequency mode; and
a panel driver outputting a global data signal with respect to the entire area based on the first compensation image signal in the normal mode and outputting a local data signal with respect to the spot area based on the second compensation image signal in the low frequency mode,
wherein each of the local dither patterns comprises a first grayscale area having a first grayscale value higher than a first target grayscale value of the spot area and a second grayscale area having a second grayscale value lower than the first target grayscale value, and
wherein each of the global dither patterns comprises a third grayscale area having a third grayscale value higher than a second target grayscale value of the entire area and a fourth grayscale area having a fourth grayscale value lower than the second target grayscale value”.
Referring to claims 23-25 are allowable based upon dependent on independent claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                            /NELSON M ROSARIO/Examiner, Art Unit 2624                                                               Primary Examiner, Art Unit 2624